

116 S2887 IS: Classrooms Reflecting Communities Act of 2019
U.S. Senate
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2887IN THE SENATE OF THE UNITED STATESNovember 18, 2019Mr. Jones introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Elementary and Secondary Education Act of 1965 to address and take action to combat
			 rural teacher shortages across the United States. 
	
 1.Short titleThis Act may be cited as the Classrooms Reflecting Communities Act of 2019.
 2. FindingsCongress finds the following: (1)There are persistent shortages across the Nation of teachers in high-demand fields and subjects. These include science, mathematics, special education, and teachers of English learners.
 (2)More than 40 percent of all small, rural school districts in the United States struggle with adequately staffing their schools. Rural districts in particular face high teacher vacancies in special education and STEM fields and have greater difficulty filling the position of teachers of English learners than urban and suburban districts.
 (3)Research shows that teacher shortages have serious consequences for student achievement, the economic well-being of a school district, and the overall effectiveness of the teaching workforce. Further, a growing body of research reveals a substantial amount of differences schools can make are attributable to teachers.
 (4)Additionally, previous research estimated that 40 percent of schools do not have any teachers of color on staff, and more recent data suggest that teachers of color remain more likely to teach in urban schools and schools where a greater percentage of students are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
 (5)Research shows that teachers of color help close achievement gaps and are viewed positively by all students. Research also demonstrates benefits, including improved academic achievement, greater educational attainment, and higher academic aspirations, for students of color who are taught by teachers of color. Likewise, it is important for all students, not just students of color, to have diverse teachers and leaders in their schools.
 (6)Strategies to address teacher shortages are multi-faceted and should follow broader efforts to modernize and elevate the teaching profession. For example, efforts to improve recruitment and preparation of teachers will be more effective if implemented in conjunction with policies to improve the working conditions of teachers, elevate the profession through improved selectivity, comprehensive and rigorous preparation, and higher pay, and professional development and other supports.
 (7)Research shows that Grow Your Own Programs can be an effective strategy to recruit diverse, well-qualified candidates to the profession and prepare them with the needs of the community and school district in mind. According to the Learning Policy Institute, Grow Your Own programs have shown positive results in recruiting and retaining diverse teachers in the hardest to staff schools, in part by leveraging participants’ existing connections to the community and prior experience working closely with the student population.
 3. Growing the rural educator workforcePart B of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7341 et seq.) is amended—
 (1)by redesignating subpart 3 as subpart 4; and (2)by inserting after subpart 2 the following:
				
					3Growing the rural educator workforce
						5228.Growing the rural educator workforce
 (a)DefinitionsIn this section: (1)2+2 programThe term 2+2 program means a partnership between a junior or community college, as defined in section 312 of the Higher Education Act of 1965, and a 4-year degree-granting institution of higher education, in which teacher candidates begin teacher preparation in the junior or community college and fully transfer their credits to the 4-year degree-granting institution of higher education where the students complete their teacher preparation.
 (2)Eligible partnershipThe term eligible partnership means a partnership as follows: (A)That includes one of the following:
 (i)A school, department, or program of education within a public or other nonprofit institution of higher education, including a graduate level program, that is State-accredited and is eligible to receive Federal funds under title IV of the Higher Education Act of 1965, which may include a teacher preparation program in existence on the date of enactment of the Classrooms Reflecting Communities Act of 2019, which may include a community college in partnership with such an institution.
 (ii)A local educational agency. (iii)A State-accredited nonprofit educational organization that provides alternative routes to State certification of teachers.
 (B)That includes one of the following: (i)A rural high-need local educational agency.
 (ii)A rural high-need school served by a rural high-need local educational agency, or a consortium of such schools.
 (C)That may include an optional partner. (3)Grow Your Own ProgramThe term Grow Your Own Program means a program that—
 (A)is designed to counteract a local teacher shortage problem or increase teacher diversity; (B)collaborates with the local community, schools, and other organizations to identify what the education needs of the community are;
 (C)supports teacher candidates in developing the skills needed to personalize instruction, provide culturally responsive pedagogy, and effectively support students with disabilities and English learners;
 (D)supports the preparation of teachers through extensive clinical experience that is connected to their coursework in schools in the community, including schools in the eligible partnership, as they complete and earn their teaching or school leadership credential and may include a 2+2 program;
 (E)integrates career-focused courses on education topics with school-based learning experience; (F)provides a high-quality mentoring program for teacher candidates to support the candidates through their first 2 years of teaching;
 (G)provides support, including financial assistance, to teacher and school leader candidates from the community who are planning to teach in schools in the community, which may include housing subsidies, stipends, and tuition assistance;
 (H)sustains efforts to recruit and incentivize more people to consider entering the teaching profession, especially in high-need fields and underserved schools; and
 (I)works in partnership with members of the eligible partnership to provide academic, counseling, and programmatic supports.
 (4)Optional partnerThe term optional partner means any of the following entities: (A)The Governor of the State.
 (B)A State educational agency. (C)The State board of education.
 (D)The State agency for higher education. (E)A business or a large employer in the community.
 (F)A teacher organization. (G)A charter school (as defined in section 4310).
 (H)A community or grassroots organization. (I)A nonprofit entity.
 (5)Rural high-need local educational agencyThe term rural high-need local educational agency means a local educational agency— (A)located in a rural county, designated with a locale code of 32, 33, 41, 42, or 43, as determined by the Secretary;
 (B)that has persistent teacher vacancies or a significant portion of teachers employed by the agency who are not fully certified or licensed to teach or who are not certified or licensed to teach in the subject area they are assigned; and
 (C)for which not less than 23.5 percent of the children served by the agency are from low-income families, as described in section 1124(c)(1)(A).
 (6)Rural high-need schoolThe term rural high-need school means an elementary school or secondary school— (A)located in a rural county;
 (B)that has persistent teacher vacancies or not less than 10 percent of the teachers teaching at such school are not fully certified or licensed to teach or certified or licensed to teach in the subject area they are assigned; and
 (C)that is in the highest quartile of schools in a ranking of all schools served by the local educational agency serving such school, ranked in descending order by percentage of students from low-income families enrolled in such schools, as described in section 1124(c)(1)(A).
 (7)Teaching skillsThe term teaching skills means skills that enable a teacher to— (A)increase student learning, achievement, and the ability to apply knowledge;
 (B)effectively convey, explain, and provide opportunities for students to develop the skills aligned with the full depth and breadth of the State challenging academic standards, including the application of academic subject matter;
 (C)effectively teach higher-order analytical, critical thinking, evaluation, problem-solving, and communication skills;
 (D)employ strategies grounded in the disciplines of teaching and learning that— (i)are based on empirically based practice and evidence-based research, where applicable, related to teaching and learning;
 (ii)are specific to academic subject matter; and (iii)focus on the identification of students’ specific learning needs, particularly students with disabilities, students who are English learners, students who are gifted and talented, and students with low literacy levels, and the tailoring of academic instruction to such needs;
 (E)design and conduct an ongoing assessment of student learning, which may include the use of formative assessments, performance-based assessments, project-based assessments, or portfolio assessments, that measure higher-order thinking skills (including application, analysis, synthesis, and evaluation) and use this information to inform and personalize instruction;
 (F)support the social, emotional, and academic achievement of all students, including effectively creating an inclusive classroom environment, including the ability to implement positive behavioral interventions, trauma-informed care, and other support strategies;
 (G)are culturally responsive and linguistically inclusive; (H)communicate and work with parents and involve parents in their children’s education; and
 (I)use age-appropriate and developmentally appropriate strategies and practices for students in early childhood education programs and elementary schools and secondary schools.
 (b)PurposesThe purposes of this section are— (1)to combat persistent rural teacher shortages, especially in State-identified high-need fields, by providing Federal support to States to develop and run Grow Your Own Programs;
 (2)to recruit diverse and well-prepared individuals with the teaching skills and qualifications identified as high need by the community into the teaching profession; and
 (3)to increase student engagement in the classroom and student academic outcomes. (c)Grants (1)Program authorizedThe Secretary shall award grants, on a competitive basis, to eligible partnerships to enable the eligible partnerships to—
 (A)develop and run a Grow Your Own Program to recruit diverse teacher candidates from the community into the teaching profession and support them through high-quality preparation to full teacher certification or licensure;
 (B)provide support for identifying what the unique needs of the community and school district are in terms of high-need areas and high-need fields;
 (C)support efforts to raise awareness about the teaching profession and enact recruitment drives in high-need communities and high-need fields;
 (D)require candidates to complete all State requirements to become fully certified; (E)provide academic and testing supports, including advising and financial assistance, to candidates for admission and completion of education preparation programs as well as State licensure assessments;
 (F)provide a year-long clinical experience or teaching or school leadership residency with a stipend to cover living expenses; and
 (G)provide opportunities for candidates to practice and develop teaching skills and dispositions needed to be effective.
 (2)Duration of grantA grant awarded under this section shall be for 5 years. (3)ApplicationEach eligible partnership desiring a grant under this section shall submit an application to the Secretary accompanied by such information as the Secretary may require. Each such application shall contain—
 (A)a needs assessment of the community hosting the Grow Your Own Program, demonstrating the existence of—
 (i)persistent teacher shortages; (ii)a high percentage of teachers not fully certified or licensed to teach or not certified or licensed to teach in the subject area assigned; or
 (iii)a lack of teacher diversity; (B)a description of how the proposed Grow Your Own Program fulfills the criteria described in subsection (a)(3) and how each component of the Program will contribute to combating teacher shortages or lack of teacher diversity;
 (C)a description of how the proposed Grow Your Own Program will prepare prospective teachers to teach in a culturally diverse classroom with pedagogy that reflects the experiences of their students;
 (D)a description of how the proposed Grow Your Own Program will prepare prospective teachers to support students with disabilities and English learners;
 (E)a description of the roles of all partners in the eligible partnership, including what component of the proposed Grow Your Own Program for which each member shall be responsible and how they would support the overall purpose of the Program;
 (F)a description of how the proposed Grow Your Own Program will use grant funds and any other available financial resources to support the Program; and
 (G)a description of how the eligible partnership will collect metrics and accountability measures for the proposed Grow Your Own Program, including efforts to report the data stipulated in the accountability section.
 (4)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible partnerships that include an eligible institution, as described in section 371(a) of the Higher Education Act of 1965.
 (5)Grow Your Own ProgramsAn eligible partnership that receives a grant under this section shall develop and run a Grow Your Own Program that includes—
 (A)targeted recruitment efforts, including promotion of the teaching profession— (i)at high schools, minority-serving institutions, and community centers; and
 (ii)with paraprofessionals, instructional assistants, district employees not certified to teach or lead (such as long-term substitute teachers), after school and summer program staff, parent school volunteers, retired military personnel, and other career changers with experience in hard-to-staff areas who are not currently certified to teach or lead, with a specific focus on recruiting individuals who are reflective of the race, ethnicity, and native language of the existing community’s student population;
 (B)creation of curriculum and coursework with principles of culturally responsive education woven throughout, in addition to a scaffolded sequence of coursework explicitly teaching culturally responsive pedagogy, teaching skills to support students with disabilities, and teaching skills to support English learners;
 (C)at least one year of supervised clinical experience, with a focus on partnering with schools served by rural high-need local educational agencies;
 (D)mentorship and assistance with the teacher licensure and certification process, including test preparation;
 (E)high-quality induction programs; (F)direct financial assistance, including reduced tuition and in-kind financial support, such as childcare, especially for teachers being certified or licensed to teach in high-need fields or high-need communities;
 (G)plans to engage in outreach and collaboration efforts with local schools, school districts, institutions of higher education, and community organizations; and
 (H)plans to use data to assess where teachers certified or licensed to teach with assistance from the Program are teaching and how that’s impacting teacher shortage numbers.
 (6)Accountability and evaluationAn eligible partnership that receives a grant under this section shall, at the end of each grant year, submit to the Secretary a report on the Grow Your Own Program developed with the grant funds that includes the following information:
 (A)Enrollment information, disaggregated by race and ethnicity and gender except in such instances whereby the number of people in a category is too small that disaggregation would reveal personally identifiable information.
 (B)A description of the activities undertaken by the eligible partnership over the year using grant funding.
 (C)Graduation rates and completion numbers, disaggregated by race and ethnicity and gender except in such instances whereby the number of people in a category is too small that disaggregation would reveal personally identifiable information.
 (D)The percentage and total number of teacher candidates who have been certified or licensed to teach, disaggregated by subject and area of certification or licensure, and by race and ethnicity, and gender except in such instances whereby the number of people in a category is too small that disaggregation would reveal personally identifiable information.
 (E)The 3-year and 5-year teacher retention rate in the same school and local educational agency, within the profession, and in the subjects for which the teachers were trained, disaggregated by race and ethnicity, and gender except in such instances whereby the number of people in a category is too small that disaggregation would reveal personally identifiable information.
 (F)A survey of teachers starting in the second year of the grant to assess and provide feedback on the Program’s efforts and whether there should be any modifications to address the community’s needs.
 (G)A survey of community members, such as parents, starting in the second year of the grant to assess and provide feedback on the Program’s efforts and whether there should be any modifications to address the community’s needs..